JUSTICE CAMPBELL, specially concurring: While I concur in the results of this case, I do so for reasons different than those adopted by the majority. The election in which the defendant candidate will appear on the ballot will occur on March 20, 1984. In view of the urgency of this appeal, this case was subject to an expedited briefing schedule and was consolidated for purposes of oral argument only with the case Fortas v. Dixon (1984), 122 Ill. App. 3d 697. Both cases presented issues relating to the sufficiency of the nominating petitions submitted for the position of ward committeeman in the city of Chicago. In the present case, the objections to the nominating petitions were overruled and the candidate will remain on the ballot. In the second case, the objections were sustained, causing the candidate to fall short of the required minimum number of signatures and the candidate was not certified to remain on the ballot. In a third unrelated case, four other candidates for ward committeeman in the city of Chicago successfully argued before the United States District Court for the Northern District of Illinois that the minimum signature requirements for nominating petitions set forth in section 7 — 10(i) of the Election Code (Ill. Rev. Stat. 1983, ch. 46, par. 7 — 10(i)) denied them equal protection of the laws and were, therefore, unconstitutional. The Federal district court ordered that the candidates whose nominating petitions contained 5% of the primary electors from their district were to be placed on the ballot for the March 20, 1984, election. (Smith v. Board of Election Commissioners (N.D. Ill., 1984), 587 F. Supp. 1136.) For reasons which I will enumerate in my dissent to Fortas v. Dixon (1984), 122 Ill. App. 3d 697, I would apply the rationale of the Smith decision and affirm the result of this case since the record indicates that regardless of whether or not the challenged signatures are stricken from defendant Burke’s petitions, his petitions contain signatures of over 5% of the primary electors from his ward.